DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott J. Asmus on January 25, 2022.
The application has been amended as follows:
	In claim 11, line 5, after “rays” insert --of characteristic energies--
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose an imaging system comprising: one or more materials disposed on the first surface of the target structure; a primary particle beam source to provide a particle flux incident on an area of the first surface of the target structure, the area encompassing the one or more materials, such that the one or more materials generate secondary X-rays of characteristic energies in response to the particle flux, the characteristic energies based on properties of the materials; and a spectral energy detector (SED) to detect and measure the secondary X-rays, wherein the secondary X-rays are 
Prior art fails to disclose a method for imaging, the method comprising: providing a primary particle beam to illuminate an area of a first surface of a target structure, the area encompassing one or more materials disposed on the first surface of the target structure, such that the one or more materials generate secondary X-rays of characteristic energies in response to the primary particle beam; and detecting, by a spectral energy detector (SED), attenuation of the secondary X-rays, wherein the secondary X-rays are attenuated by passage through a sample to be imaged, the sample positioned both adjacent to a second surface of the target structure and between the target structure and the SED, as claimed in claim 11.  Claims 12-20 are allowed by virtue of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



January 25, 2022